Argued March 28, 1935.
These two appeals, both arising from the same set of facts, are from the refusal of the court below to award a new trial after verdict for defendant in an action of trespass to recover damages for personal injuries sustained by the minor plaintiff when struck by an automobile under defendant's control. The principal assignments of error relate to the court's charge. We have considered them all but find no reversible error. The charge, taken as a whole, was impartial and accurate and left to the jury determination of all facts material to the issue. The verdict favored the defendant and we are concluded by it.
Judgment affirmed. *Page 266